Citation Nr: 1637108	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-30 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to September 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before a member of the Board.  However, the Veteran filed a written correspondence on July 2012 withdrawing his request for a hearing.  The Board therefore considers his request for a hearing withdrawn.

A claim for service connection for a specific psychiatric disability, encompasses all diagnosed mental conditions, which are considered to be a single service connection claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  Diabetes mellitus did not manifest during active service or within one year of separation from active service, did not have onset during active service, and was not caused by active service

2.  A psychiatric disability did not manifest during active service or within one year of separation from active service, did not have onset during active service, and was not caused by active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


2.  The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in a July 2009 correspondence, prior to the adverse decision from which this appeal originates.

A VA medical opinion has not been obtained in this case.  38 U.S.C. § 5103A(a) (West 2014).  A VA medical opinion is not required as a matter of course in every case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the appellant, in which case an examination may not be required); Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination, rather, under § 5103(A)(a), VA only needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when an opinion is necessary to substantiate the claimant's claim for a benefits.  The Board finds that the medical evidence currently of record is sufficient to decide the claims and no VA medical opinion is warranted.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d) and (4) whether there otherwise is sufficient competent medical evidence.  38 C.F.R. § 3.159(c)(4) (2015).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence that the diabetes mellitus type 2, or that his psychiatric disability are related to his service, are the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that his diabetes mellitus type 2 and psychiatric disability should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional and the post-service treatment record provides highly probative evidence against these claims.  Accordingly, the Board finds that referral for VA medical examinations or opinions are not warranted.

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

Service connection can be presumed for certain chronic diseases, including diabetes mellitus and psychosis, if manifested to a compensable degree within one year of separation from active service even if there is no evidence of manifestation of the disease during service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2014); 38 C.F.R. § 3.307, 3.309(a) (2015).

Additionally, if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, specific diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e).  Veterans who served in Vietnam during a specified period are presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). Of the claimed disabilities in this case, only diabetes mellitus falls into this category.  38 C.F.R. § 3.309(e).  Exposure to Agent Orange is presumed for Veteran's who had certain foreign service, most notably service in the Republic of Vietnam during the Vietnam Era.

Diabetes Mellitus

The Veteran's service treatment records are absent of any reports of diagnosis of diabetes.  A July 2006 VA treatment record shows that the Veteran had a diagnosis of diabetes mellitus since October 2005 after a routine checkup.  This medical evidence is the most probative evidence as to when the Veteran's diabetes mellitus manifested.  As diabetes mellitus did not manifest to a compensable degree within one year of separation from active service, service connection is not warranted a presumptive basis for chronic diseases.

Additionally, the Board notes that during the Veteran's active service, he did not serve in a location for which there is a presumption that he was exposed to an herbicide agent, such as Agent Orange.  The Veteran has not alleged to the contrary.  Therefore, it is not presumed that the Veteran was exposed to Agent Orange during service.

The only evidence of record that supports the Veteran's claim for entitlement to service connection for diabetes mellitus are his statements that the disability was incurred in active service.  As is clear from the medical evidence, determining whether one has diabetes mellitus is a complex matter and it is common knowledge that laboratory testing is required.  Hence, the evidence shows that the Veteran was first diagnosed with diabetes mellitus in 2005, more than 20 years after separation from service.  To the extent that the Veteran asserts his diabetes was manifested during service or manifesting many years later, his assertion is not competent evidence, meaning that the Veteran has not been shown to have the medical training or expertise to enable him to render such an opinion. 

For the reasons stated above, the Board concludes that the preponderance of the evidence shows that his diabetes mellitus did not manifest during service or within one year of separation from active service and was not caused by active service.  As the in-service and nexus elements are not met, the appeal as to entitlement to service connection for diabetes mellitus is denied.  

Psychiatric Disability

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2015)

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in combat with the enemy during service.  Gaines v. West, 11 Vet. App. 353 (1998).  If VA determines that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that testimony is found to be satisfactory, credible, and consistent with circumstances, conditions or hardships of service.  38 U.S.C.A. 1154(b) (West 2014); 38 C.F.R. 3.304(f)(1) (2015).

However, if the alleged stressor is not combat-related, then the Veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996). 

Lay evidence may also establish an alleged stressor where: (1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; (2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; (3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and (4) there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3) (2015).

Fear of hostile military or terrorist activity occurs where a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2015).

The Veteran's service treatment records are absent of any reports of diagnosis of a psychiatric disability.  

A December 1973 VA examination report shows that the Veteran was assessed with a stable psychiatric and personality system.  

An April 1979 VA examination report shows that the Veteran was assessed with a stable psychiatric and personality system.  

A May 1981 statement the Veteran claimed he had a condition of the nerves that had not been treated during active duty.  A June 1981 letter from the RO requested that the Veteran submit evidence in support of his claim, but the Veteran does not appear to have responded to this letter.  

A July 2006 VA treatment record shows that the Veteran had a negative PTSD screening.  

A May 2009 VA treatment record shows that the Veteran was assessed with depressive symptoms, although medical personnel noted that the Veteran did not have any signs of a depressive disorder.  

An October 2009 VA treatment record shows that the Veteran was diagnosed with depression.

After a review of the evidence of record the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disability, however diagnosed.  

The medical evidence of record fails to show that the Veteran has ever been diagnosed with PTSD pursuant to the criteria for DSM-IV or DSM-V is warranted.
For example, the Veteran registered a negative indication for PTSD in July 2006.  Without a diagnosis of PTSD, i.e. evidence of a present disability, there can be no valid claim for disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Of note, when asked about a stressor to support his claim of PTSD, the Veteran simply replied basic training without more.  Such a response simply did not provide sufficient detail to warrant further inquiry.

With regard to additional diagnosed psychiatric disabilities, to include depression and depressive disorder, the Veteran's service treatment records are negative for complaints, findings, symptoms, or diagnosis of a psychiatric disability.  Post-service evidence first notes that the Veteran had psychiatric symptoms in October 2005.  That time period of over 20 years after discharge is beyond the presumptive period for establishing service connection for a psychosis as a chronic disease.  Furthermore, the United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The only other evidence of record supporting the Veteran's claim is his own lay statements.  Even if those statements could be interpreted as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of records of psychiatric complaints until 1981, more than 7 years after discharge from service.  The Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a determination of whether the Veteran meets the criteria for a diagnosis of PTSD pursuant to DSM-IV or DSM-V and whether any diagnosed psychiatric disability is related to service, requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology.  Consequently, his statements do not constitute competent evidence in support of his claim.  As such, the claim for service connection for a psychiatric disability is denied.  


ORDER

Service connection for a diabetes mellitus is denied.

Service connection for an acquired psychiatric disability to include PTSD and depression is denied.

____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


